United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-4217NE
                                    _____________

Marvin A. Watkins,                   *
                                     *
                    Appellant,       * Appeal from the United States
                                     * District Court for the District
      v.                             * of Nebraska.
                                     *
Woodmen of the World Life Insurance *      [UNPUBLISHED]
Society; Curtis L. Owen,             *
                                     *
                    Appellees.       *
                               _____________

                             Submitted: May 20, 1997
                                 Filed: May 30, 1997
                                  _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.

     Marvin A. Watkins appeals the district court's adverse grant of summary
judgment in Watkins's defamation action. We review a grant of summary judgment
under a well-established standard. Because this is a diversity action, we review de
novo questions of state law. Having considered the record and the parties' briefs, we
are satisfied the district court correctly applied the controlling state law and the record
supports the district court's ruling. We also conclude a comprehensive opinion in this
diversity case would lack precedential value. We thus affirm on the basis of the district
court's ruling without further discussion. See 8th Cir. R. 47B.
A true copy.
      Attest:
             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-